Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed 4/25/2022. Claims 1-16 are currently pending and claims 1, 12, 13 and 16 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1) in further view of Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2).

As per claim 1, Donovan teaches: 
a textile display including at least one textile fiber capable of changing a color at at least one section of the textile fiber (pars. [0043], [0056]-[0059], [0062], [0088]-[0090], [0095], [0097], fibers/fabrics (textile) have color change portions which may change colors, numbers, graphics patterns, logo, trim, predetermined designs, etc. according to configuration/input/control/etc. (textile display includes fiber capable of changing a color).); and
a controller operatively coupled to the textile display and configured to change the color of the at least one section of the textile fiber, such that the textile display displays information (pars. [0043], [0060]-[0062], [0088]-[0090], [0095], [0097], control unit (controller) is connected to color change portion and controls color change, pattern, predetermined design, graphic, number, etc. configurations of fibers/fabrics (controller is coupled/connected to textile display/fabric/fibers and configured to change/control the color of the fabric/fiber/textile such that the textile display displays information/patterns/predetermined designs/colors/logo/etc.); and
a personal input unit configured to receive user touch inputs (pars. [0040], [0049], [0088]-[0090], article includes color change system which comprises fiber/fabric/textile and includes provisions for manually controlling color change portion of article such as control buttons provided directly on a portion of an article with color change portion which allow for color change portion to be controlled according to input directly received from a user. As the color change system includes control buttons that receive input from a user that allow for manual control of the color change portion, the color change system/control buttons are personal input unit configured to receive user touch inputs/user touches buttons to control color/etc.);
wherein the personal input unit is operatively connected to the controller (pars. [0060], [0088]-[0090], [0095], color change system includes provisions for manually controlling color change portion such as control buttons provided directly on a portion of an article with color change portion which allow for color change portion to be controlled according to input directly received from a user. (personal input unit), and may include control unit (controller) which applies user selected colors to the article including color change portions such that upon receiving user selected color a control unit changes the color change portion to the user selected color (personal input unit/color change system/buttons/etc. that receives user/manual input is operatively connected to the controller/control unit that applied user selected color/user input/etc. to color change portion).).
While Donovan teaches that a fabric/fiber/textile has a textile display which includes a color display portion and may change colors/configuration/etc. to display information, it does not explicitly state that the fabric/fiber/textile having the textile display is in an interior component, and as such does not explicitly state, however Erickson teaches:
an aircraft area comprising: an interior component; a textile display disposed on the interior component (col. 1 lines 50-67, col. 2 lines 40-67, images such as moving images, still images, logos, text, etc. may be displayed on color changing surfaces/fabrics to display information (textile display) and application of color changing fabric/surfaces includes interior and exterior airplane surfaces (aircraft area comprising interior component having a textile display disposed on the interior component. As Donovan teaches fabric/fiber/textile having a display/color changing portion/textile display, and Erickson teaches that textiles/fabrics having a display/images/etc. may be disposed on interior airplane surfaces/aircraft area comprising interior component it is obvious that the fabric/textile having the color changing portion/textile display of Donovan may be used/disposed on the interior component of an aircraft, as taught by Erickson, and as such it is obvious that a textile display is disposed on the interior component of the aircraft.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Donovan such that the fabric/fiber/textile display is disposed on an interior component of an aircraft, as conceptually taught by Erickson, to create an aircraft area comprising: an interior component; and a textile display disposed on the interior component, because these modifications expand usability of the color changing fabrics/textile/etc. to include aircraft thereby increasing potential use for the color changing fabrics, while also allowing for easy changeability of surface coloration/marking allowing for increasing the versatility and appearance of fabrics making them more desirable to users and saving costs associated with changing the fabric/surface to display desired colors/patterns/images/movies/information/etc.. 
While Donovan teaches that textile/fabric/fiber/etc. may have color change portions/textile displays that have a personal input unit/control system/buttons/etc. that receives user/manual/personal touch input allowing for a user to personally/manually/etc. control a color change portion/textile display of the fabric/textile/etc. (as seen above), and further teaches that the control system/buttons/personal input unit may be included in the article having the color change fabric/textile/provided directly on a portion of an article having a fabric/textile (ex: pars. [0088]), it does not explicitly disclose that the input unit is integrated into the textile such that a touchscreen is formed, and as such does not explicitly state, however Sturm teaches:
a personal input unit that is integrated into the textile display and configured to receive user touch inputs, such that the textile display and the personal input unit form a touchscreen (col. 4 lines 50-62, col. 5 lines 50-col. 6 line 2, col. 7 lines 25-35, col. 10 lines 23-30, processor units used for control (personal input units) are embedded in textile material/fabric becoming a kind of touchscreen on which displays and switching areas may be situated (integrated into textile display such that textile display and personal input unit form a touchscreen) such that when the processor units/switching areas in textile/etc. are touched with the hand (processor units used for control are personal input units configured to receive user touch inputs) sensor message is transmitted to control computer/control unit and desired function is triggered. As the processor units for control/personal input units are embedded in/integrated into textile material/fabric forming a touchscreen on which displays and switching areas are situated and the processor units/personal input units receive touch input/are touched with a hand/etc. causing desired functions to be triggered, and as Donovan teaches that a textile/fabric/fiber/etc. may have a color change portion/textile display that is controlled by buttons/color change system/etc. which receive user input/user touches buttons/etc. to control color change portion/textile display, the processor units for control that receive touch input from a hand and are embedded in/integrated into textile material/fabric becoming a kind of touchscreen on which displays and switching areas may be situated of Sturm may be used as the buttons controlling the color change/textile display functionality of Donovan, and as such the personal input unit/processors for control/buttons/color change system/etc. is integrated into/embedded in/etc. the textile display/color change textile/fabric/fiber/etc. and configured to receive user touch inputs/are touched with a hand triggering desired control function/etc., such that the textile display and the personal input unit form a touchscreen/becomes a kind of touchscreen on which displays and switching areas may be situated/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan and Erickson such that the color change system/buttons receiving user input/etc. of Donovan are processors for control that received touch input and are embedded in the textile material/fabric/etc. having color change/textile display thereby becoming a kind of touchscreen on which displays and switching areas may be situated, as conceptually taught by Sturm, to create a personal input unit that is integrated into the textile display and configured to receive user touch inputs, such that the textile display and the personal input unit form a touchscreen, because these modifications allow for the control system/buttons/etc. to be integrated into/embedded in/etc. the textile display/color change portions/etc. rather than needing to be in a separate/different/etc. location/having a portion of the article/fabric/etc. reserved for the buttons/control system/etc., which is desirable as it allows the textile display/color change portion/etc. to be larger/encompass more of the article/fabric/textile allowing for a user to customize more of the article/fabric/textile to their liking, and also allows for the control system/buttons/etc. to be embedded in/integrated into/etc. the textile/fabric/display/color change portion/etc. thereby increasing desirability/visual appeal/etc. of the article/fabric/textile to potential users as it allows for the buttons/control system to be incorporated into the textile display/color change portion rather than standing out in their own area/section/etc. where they may be more easily seen by viewers while not matching the desired display/color change/etc.. 

As per claim 2, Donovan further teaches: wherein the textile fiber is an electrophoretic fiber capable of changing the color of the at least one section when an electric field is applied to the at least one section of the textile fiber (pars. [0047], [0062], [0073], [0097], fiber/fabric (textile) may be electrochromic fabric that changes color based on current/voltage/electric signals sent through fiber/fabric (electrophoretic fiber changing color if electric fields applied to textile)).

As per claim 8, Erickson further teaches: wherein the interior component is a floor of a passenger cabin (col. 2 lines 60-67, provision/application of LEP/color changing surface/fabric includes carpets and interior airplane surfaces. As application includes carpets and interior airplane surface it is obvious that application includes carpets on a floor/interior surface of an airplane.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a floor of a passenger cabin, as conceptually taught by Erickson, into Donovan because these modifications expand usability of the color changing fabrics/textile/etc. to include floors aircraft thereby increasing potential use for the color changing fabrics, while also allowing for easy changeability of surface coloration/marking allowing for increasing the versatility and appearance of fabrics making them more desirable to users and saving costs associated with changing the fabric/surface to display desired colors/patterns/images/movies/information/etc..

As per claim 10, Donovan further teaches: wherein the personal input unit is formed from touch sensitive devices (pars. [0088]-[0090], [0095], user may manually control color change portion by providing input to control buttons (manual input to button is touching/pressing/etc. button and as such a button is touch sensitive devices) provided directly on a portion of article with color change portion (personal input unit receives user/manual inputs is formed from touch sensitive devices/is button which user touches/presses/provides manual input to/etc.) which communicates with control unit  that is configured to change the color change portion to the user selection/input.).

As per claim 12, it recites an aircraft having similar limitations to the aircraft area of claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1), and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) in further view of Orth et al. (herein called Orth) (US PG Pub. 2003/0224155 A1).
As per claim 3, while Donovan teaches that the textile/fiber/fabric changes color in accordance with temperature changes (pars. [0063]-[0065], [0070]-[0072]), and further teaches that the fabric/fiber/textile may be electrically conductive/electrochromic/etc. fiber/fabric/textile (ex: pars. [0049]-[0057), it does not explicitly state, however Orth teaches:
wherein the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber (pars. [0005]-[0007], [0009], [0011]-[0012], [0021], [0025], [0027], [0029]-[0034], textile/fiber/fabric/etc. is thermoresponsive/thermochromic allowing for color change in accordance with temperature changes allowing for visual displays within/on textile (textile display), and temperature changes/control occurs by running electrical current/voltage/etc. through fiber. As the fiber/fabric/textile is thermoresponsive/thermochromic which changes color in accordance with temperature which is controlled/changed when current/voltage/etc. is run through the fiber, and as Donovan teaches that fiber/fabric/textile may change color and may be electrically conductive/electrochromic, the conductive/electrochromic/etc. textile/fabric/fiber/etc. may be thermochromic/thermoresponsive/etc. which changes color in accordance with temperature which is controlled by running current/voltage through the electrically conductive/electrochromic fiber, as seen in Orth, and as such the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber, as conceptually taught by Orth, into that of Donovan, Erickson, and Sturm because these modifications increase the usability of the textile/fiber/fabric/etc. by allowing for the current/voltage/etc. flowing through the electrochromic fiber to be used in controlling/changing/etc. the color of the textile/fabric/fiber, thereby allowing for an effective and efficient method of controlling/changing the textile display/color of textile/fabric/fiber/etc. allowing for a user to customize the textile/fiber/fabric as desired making it more desirable to the user.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1), and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) in further view of Mosler et al. (herein called Mosler) (US PG Pub. 2011/0114788 A1).

As per claim 4, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Mosler teaches:
wherein the interior component is a monument wall, and wherein the textile display forms at least a portion of a surface of the monument wall facing a passenger cabin (figs. 1, par. [0012], [0018], privacy screen of fabric is integrated into a wall/monument of the space (interior component is monument wall and fabric/textile display forms portion of surface of monument wall) unit assigned to the desktop so passenger can securely work on confidential documents (facing passenger cabin), and color design or adaptation may be used to create an attractive working space/cabin feature (textile display)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a monument wall, and wherein the textile display forms at least a portion of a surface of the monument wall facing a passenger cabin, as conceptually taught by Mosler, into that of Donovan, Erickson, and Sturm because these modifications allow for aircraft space units/passenger cabin/etc. displays to be customized according to user input to create attractive space units and positive cabin features (ex: Mosler par. [0018]) thereby making the aircraft more desirable to passengers/users.

Claims 5-7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1), and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) in further view of Stachel et al. (herein called Stachel) (US Patent 10,814,986 B2).

As per claim 5, while Donovan, Erickson, and Sturm teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the interior component is a passenger seat mounted in a passenger cabin, and wherein the textile display forms at least a portion of a seat cover of the passenger seat (fig. 2, col. 1 lines 25-51, col. 6 lines 32-65, col. 7 lines 1-col. 8 line 45, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes backrest unit, seat bottom unit, etc. which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a passenger seat mounted in a passenger cabin, and wherein the textile display forms at least a portion of a seat cover of the passenger seat, as conceptually taught by Stachel, into that of Donovan, Erickson, and Sturm because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers.. 

As per claim 6, while Donovan, Erickson, and Sturm teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the textile display forms at least a portion of a seat cover covering a back rest of the passenger seat, and wherein the textile display is disposed at a front side and/or back side of a head rest of the passenger seat (fig. 2, col. 1 lines 25-51, col. 7 lines 19-col. 8 line 25, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes backrest unit having front and rear walls, which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover covering back rest and fiber/textile display is disposed at a front side/back side/front wall/rear wall of a heat rest/back rest/etc. of the passenger seat).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the textile display forms at least a portion of a seat cover covering a back rest of the passenger seat, and wherein the textile display is disposed at a front side and/or back side of a head rest of the passenger seat, as conceptually taught by Stachel, into that of Donovan, Erickson, and Sturm because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers..

As per claim 7, while Donovan, Erickson, and Sturm teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the textile display forms at least a portion of the seat cover covering a seat pan of the passenger seat (fig. 2, col. 1 lines 25-51, col. 6 lines 32-col. 7 line 20, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes seat bottom unit (seat pan) which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover covering a seat pan).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the textile display forms at least a portion of the seat cover covering a seat pan of the passenger seat, as conceptually taught by Stachel, into that of Donovan, Erickson, and Sturm because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers..

As per claim 13, it recites an aircraft passenger seat having similar limitations to claims 6 and 7, above and is therefore rejected for the same reasoning as claims 6 and 7, above. 

As per claim 14, it recites an aircraft passenger seat further having similar limitations to claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

As per claim 16, it recites an aircraft having similar limitations to claim 13, and is therefore rejected for the same reasoning as claim 13, above.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1), and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) in further view of Shepherd et al. (herein called Shepherd) (US Patent 5,069,401).

As per claim 9, while Donovan, Erickson, and Sturm teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Shepherd teaches:
 wherein the interior component is a door of the aircraft (col. 2 lines 20-60, interior of airplane cabin includes passenger and cargo compartments separated by a partition that includes a door and is covered in fabric. As Donovan and Erickson teach textile/fabric displays of interior components of aircraft and Shepherd teaches that interior of airplane/aircraft includes a partition having a door covered in fabric, it is obvious that the interior component is a door of the aircraft.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a door of the aircraft, as conceptually taught by Shepherd, into that of Donovan, Erickson, and Sturm because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1) and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) in further view of Poupyrev et al. (herein called Poupyrev) (US PG Pub. 2018/0310659 A1).
As per claim 11, while Donovan teaches that the textile display/color change portion of fabric/etc. is controlled via user input to buttons/touch input/personal input unit/etc. (as seen in the rejection of claim 1 above) and Sturm teaches that units/processor units/buttons/personal input unit/etc. that receive/sense/etc. touch input to control functionality may be embedded in/integrated into the textile display such that they form a touchscreen (as seen in the rejection of claim 1 above), Donovan and Sturm do not explicitly state that the fiber’s themselves are touch sensitive and as such do not explicitly state, however  teaches:
the textile display comprises one or more touch sensitive fiber portions (pars. [0003]-[0005], [0047], [0059], textile may be interactive textile that senses touch input from user/hand touch/etc. and may interact with/be connected to/etc. controller which receives touch input/information from user inputted actions/etc. and may cause visual response. As Donovan and Sturm teach that personal input unit may be buttons/processor units/etc. that receive touch input/user pressing buttons/etc. and are integrated with textile/fabric/fiber/etc. to control color change/textile image/etc., and as Poupyrev teaches that the textile may be interactive textile that receives touch input from user and causes visual response, the interactive textile of Poupyrev may be the control system/buttons/processor unit/etc. used to control the color change/textile image/etc. which is integrated into the textile display/fabric/textile/etc., and as such the textile display may comprise the interactive textiles of Poupyrev used as input/control units/etc. and therefore the textile display comprises touch sensitive fiber portions/interactive textiles that sense touch input.); and 
the personal input unit is formed from the one or more touch sensitive fiber portions of the textile display (pars. [0003]-[0005], [0047], [0059], textile may be interactive textile that senses touch input from user/hand touch/etc. and may interact with/be connected to/etc. controller which receives touch input/information from user inputted actions/etc. and may cause visual response. As Donovan and Sturm teach that personal input unit may be buttons/processor units/etc. that receive touch input/user pressing buttons/etc. and are integrated with textile/fabric/fiber/etc. to control color change/textile image/etc., and as Poupyrev teaches that the textile may be interactive textile that receives touch input from user and causes visual response, the interactive textile of Poupyrev may be the personal input unit/control system/buttons/processor unit/etc. used to control the color change/textile image/etc. which is integrated into the textile display/fabric/textile/etc., and as such the personal input unit is formed from the one or more touch sensitive fiber portions of the textile display/interactive textiles that senses touch input of Poupyrev.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan, Erickson, and Sturm such that the textile/fiber/fabric is touch sensitive/is used to detect touch-input, as conceptually taught by Poupyrev, to create the textile display comprises one or more touch sensitive fiber portions; and the personal input unit is formed from the one or more touch sensitive fiber portions of the textile display, because these modifications allow for the textile/fiber/fabric/etc. itself to be used as the personal input unit/buttons/control system/etc. that receives user input/touch input/etc. and controls the display/color/etc., which is desirable as it saves the resources/materials that would be spent integrating/embedding/etc. additional input components/buttons/processors/units/etc. into the textile/fabric/fiber/etc.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1), and Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2) and Stachel et al. (herein called Stachel) (US Patent 10,814,986 B2) in further view of Poupyrev et al. (herein called Poupyrev) (US PG Pub. 2018/0310659 A1).

As per claim 15, it recites an aircraft passenger seat further having similar limitations to claim 11 and is therefore rejected for the same reasoning as claim 11, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As per the 103 arguments on pg. 6 par. 1-pg. 9 par. 4 that Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1), Erickson (US Patent 6,511,198 B1) and Stachel et al. (herein called Stachel) (US Patent 10,814,986 B2) do not teach all features of the amended independent claims and none of the other references cited with respect to the dependent claims correct the deficiencies with respect to the independent claims and therefore the amended independent claims and their respective dependent claims are allowable, that Donovan and Erickson do not teach that the textile fiber is a thermochromic fiber as required by dependent claim 3 and therefore dependent claim 3 is allowable, and that the features/limitations of dependent claims 10 and 11 have been amended and are allowable, the examiner would like to point out that the new references Sturm et al. (herein called Sturm) (US Patent 7,725,629 B2), Orth et al. (herein called Orth) (US PG Pub. 2003/0224155 A1), and Poupyrev et al. (herein called Poupyrev) (US PG Pub. 2018/0310659 A1) are currently relied upon to correct the deficiencies with respect to the independent claims and dependent claims and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193